         Case 1:19-cv-01208-CG Document 22 Filed 06/08/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

MICHAEL RAY CHAVEZ,
                           Plaintiff,

v.                                                            CV No. 19-1208 CG


ANDREW SAUL, Commissioner of the
Social Security Administration,

                           Defendant.

                   ORDER GRANTING UNOPPOSED MOTION FOR
                      EXTENSION OF TIME TO FILE BRIEFS

      THIS MATTER is before the Court on Plaintiff’s Second Unopposed Motion to

Extend Briefing Deadlines (the “Motion”), (Doc. 20), filed June 4, 2020. In the Motion,

Plaintiff’s counsel explains she inadvertently submitted Plaintiff’s Motion to Remand

late, and requests a retroactive Order permitting the untimely submission. (Doc. 20 at 1-

2). The Court, having reviewed the Motion and noting it is unopposed, finds the Motion

is well-taken and shall be GRANTED.

      IT IS THEREFORE ORDERED that Defendant’s Response shall be filed no later

than August 4, 2020, and Plaintiff may file a Reply no later than August 11, 2020. No

further extensions shall be granted.

      IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
